Citation Nr: 1623330	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral ankle disorders.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to bilateral knee and bilateral ankle disorders.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The Veteran was afforded VA examinations in June 2015.  The VA examiner provided a diagnosis of left knee meniscal tear and joint osteoarthritis.  The VA examiner stated that a pre-existing left knee disorder was not documented during enlistment.  The VA examiner noted that there was "only" a left residual scar documented as a pre-existing condition.  The VA examiner opined that the pre-existing left knee stable scar was "less likely as not" permanently aggravated by military service.  This opinion is inconsistent with the evidence of record as it fails to correctly acknowledge the Veteran's preservice history of a left knee disorder.  Accordingly, the opinion is inadequate

Regarding the Veteran's right knee disorder, the June 2015 VA examiner provided a diagnosis of a right knee strain.  The VA examiner opined that the Veteran's right knee strain was "less likely as not" related to military service.  The VA examiner noted that during the Veteran's active duty service, there were no right knee issues documented.  The VA examiner stated that on the separation examination, the Veteran had no complaints or pathology of the right knee.  There was no evidence of chronicity.  

Also, regarding the Veteran's bilateral ankle disorder, the June 2015 VA examiner provided a diagnosis of a bilateral ankle strain.  The VA examiner opined that the Veteran's bilateral ankle condition was "less likely as not" related to military service.  The VA examiner stated that on the separation examination, the Veteran had no evidence of a disability or pathology for his ankles.  There was no evidence of chronicity.  

Although relevant medical history or the lack thereof, is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service trauma and post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  As the June 2015 medical opinions do not reflect adequate consideration of the evidence, to include the Veteran's lay statements, the Board must remand the Veteran's claims for an adequate VA examination and opinion for the claims for a right knee disorder and bilateral ankle disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination by an appropriate professional, other than the VA examiner who performed the June 2015 examinations, to determine the whether a left and right knee disorders and bilateral ankle disorders are related to his military service.  The entire electronic claims file must be reviewed by the examiner.  The examiner must conduct all necessary tests and studies.  

The examiner must consider the Veteran's pre-service motorcycle accident and injury to his left knee, but also to consider the Veteran's description of in-service injury to his joints and subsequent symptoms.

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's lay statements:

The examiner must provide an opinion as to whether a left knee disorder pre-existed the Veteran's military service and, if so, the examiner must indicate upon the specific facts that determination is based.  The examiner must also state whether the pre-existing left knee disorder was not permanently aggravated beyond its natural progression by military service, and must indicate the specific facts that determination is based.   If any previously or currently diagnosed left knee disorder is found not to have pre-existed his military service, the examiner must state whether the left knee disorder is related to the Veteran's military service. 

The examiner must render an opinion as to whether any currently or previously diagnosed right knee and bilateral ankles is related to the Veteran's military service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed left hip disorder is related to the Veteran's military service, or was caused or aggravated by his bilateral knee and ankle disorder.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for 

information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


